Prior to his last date of employment on June 20, 1993, claimant worked packing cartons of X-ray film for his employer. Due to the adverse effect imports of unexposed X-ray film had on workers engaged in the production of X-ray film, the U.S. Department of Labor adopted a certificate on December 10, 1994 determining that such workers would be eligible for trade readjustment allowances under the Trade Act of 1974 (19 USC § 2101 et seq.). The Board, however, found that claimant was not entitled to receive such an allowance because he was separated from his employment prior to July 11, 1993. Inasmuch as the Department of Labor’s certificate specifically limited eligibility for such allowances to workers totally or partially separated from employment on or after July 11, 1993, we find that the Board’s decision is supported by substantial evidence.
Mikoll, J. P., Crew III, Casey, Peters and Spain, JJ., concur. Ordered that the decision is affirmed, without costs.